Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00245-CV


 TEXAS CRANE REPAIR, INC., DANIEL REID, BILLY DEMPSEY, AND
                 EDWARD RICE, Appellants

                                        V.

                       CRANEWORKS, INC., Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2022-03866


                         MEMORANDUM OPINION

      This is an appeal from an order signed March 15, 2022, granting a temporary
injunction. On August 11, 2022, the parties filed a joint motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Jewell, Bourliot and Zimmerer.